Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
Claim Rejections – Double Patenting
Since there is no change on the status of the claims with respect to the double patenting issue articulated in the Office Action mailed 27 May 2020, claims 18-27 of the present application continue to be unpatentable in view of the claims presented in copending application U.S. 9,597,023. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18-27 are rejected under 35 U.S.C. 103(a) as being obvious over Baker, U.S. 2007/0100220 in view of McCutcheon et al., U.S. 2007/0293745. 
	On claim 18, Baker recites except:
 	An oximetry cable assembly for connection to an oximetry sensor outputting a raw oximetry signal, the cable assembly comprising:
a cable including a proximal end and a distal end;
an analog-to-digital converter ([0022] and figure 1, analog-to-digital converter 140) housed within the cable assembly and configured to digitize the raw oximetry signal (figure 1 and [0022] detector 114);
a connector located at the proximal end of the cable, wherein the connector is configured to removably connect the cable assembly to a monitor  (figure 1, display) and allow communication with the monitor through a data communication link (QSM 142);
a non-transitory computer readable medium (RAM 126 or ROM 146) housed within the cable assembly and storing one or more instructions for determining an 
a processor housed within the cable assembly and programmed to receive the digitized oximetry signal from the analog-to-digital converter, to access the non-transitory computer readable medium to read the one or more instructions, to process the digitized oximetry signal using the one or more instructions to determine the oximetry measurement ([0024] results of the analysis), and to transmit the oximetry measurement to the monitor through the data communication link (display 128).
Regarding the excepted “oximetry cable,” clearly, Baker, figure 1 discloses a sensor 100, a pulse oximeter 120 coupled together with wiring and an amplifier 133, but no “cable” is disclosed. 
In the same art of oximetry, McCutcheon, [0015] and figure 1, discloses a cable 14 coupled to a sensor 10 and a patient monitor 12. The interface between monitor 12 and cable 14 appears to be an unnamed connector, which is analogous to the claimed “distal end.” The point at which the sensor 10 is coupled to cable 14 is analogous to the claimed “proximal end.”  As disclosed in McCutcheon, [0015] “As will be appreciated by those of ordinary skill in the art, the sensor 10 and/or the cable 14 may include or incorporate one or more integrated circuit devices or electrical devices, such as a memory, processor chip, or resistor, that may facilitate or enhance communication between the sensor 10 and the patient monitor 12. Likewise the cable 14 may be an adaptor cable, with or without an integrated circuit or electrical device, for facilitating communication between the sensor 10 and various types of monitors, including older or newer versions of the patient monitor 12 or other physiological monitors.” Note: this 
It would have been obvious at the time the claimed invention was filed to modify Baker such that its cited components are replaced in cable 14 as suggested in McCutcheon where the modification is realized in an embodiment meeting the claimed limitation. McCutcheon teaches a known embodiment for encasing or containing components found in an oximetry monitoring device, disclosed in Baker, and one of ordinary skill in the art would have carried out this modified with a likelihood of success. Furthermore, while neither Baker nor McCutcheon disclose the cable assembly as being able to be “removeably connect,” one of ordinary skill in the art would have included this feature in case the cable needed to be replaced. 

On claim 19, Baker cites except:
The oximetry cable assembly of claim 18, wherein the non-transitory computer readable medium stores instructions for determining an alarm based on the oximetry measurement, and wherein the processor, when in operation, accesses the non-transitory computer readable medium to read the instructions from the non-transitory computer readable medium and executes the instructions to determine the alarm. Baker, while discloses a display 128 to show a person the status of a patient’s oxygen level, Baker doesn’t discloses the excepted claim limitations. 
In the same art of oximetry systems, McCutcheon, [0029] discloses an audio alarm stating “oxygen saturation level is below 80%.” 


On claim 20, Baker and McCutcheon cites:
The oximetry cable assembly of claim 19, wherein the processor, when in operation, is configured to transmit the alarm to the monitor via the data communication link. See the rejection of claim 19. 

On claim 21, Baker cites except:
The oximetry cable assembly of claim 18, wherein the monitor does not include a monitor processor programmed to process the digitized oximetry signal to determine the oximetry measurement. 
In the rejection of claim 1, Baker, figure 1, discloses an oximeter system wherein a processor 122 is included. Furthermore, McCutcheon, [0015], discloses an embodiment wherein “a cable 14 may include one or more integrated circuit devices or electrical devices, such as a memory, processor chip, or resistor which may facilitate or enhance communication between the sensor 10 and the patient monitor 12. Likewise the cable 14 may be an adaptor cable, with or without an integrated circuit or electrical device, for facilitating communication between the sensor 10 and various types of 
In other words, McCutcheon suggests there are oximeters lacking components where cable 14 includes these features. Neither Baker nor McCutcheon discloses a monitor that does not include a monitor processor programmed to process the digitized oximetry signal. However, it would have been obvious at the time the claimed invention was filed to modify Baker and MCCutcheon such that the claimed invention is realized. Clearly, Baker discloses an oximeter including a processor while McCutcheon includes a cable that does not include a processor but has the capability of including a processor. Thus, it would have been a matter to one of ordinary skill in the art to rearrange the known components from one embodiment to another to realize an embodiment meeting the claimed invention. 
Unless the absence of a known component in one element of a system is found in another element of the same system but the prior art otherwise includes all of the components found in the invention, the claimed invention cannot be considered patentable if the prior art represents a rearranged version of the claimed invention. 

MPEP 2144.04 VI. C.    
Rearrangement of Parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 


The oximetry cable assembly of claim 18, wherein the data communication link is a wireless communication link. See the rejection of claim 18 citing McCutcheon, [0015]. 

On claim 23, Baker and McCutcheon cites:
The oximetry cable assembly of claim 18, wherein the processor is housed within the connector. See the rejection of claim 1 citing McCutcheon. 

On claim 24, Baker and McCutcheon cites:
The oximetry cable assembly of claim 18, wherein the analog-to-digital convertor is disposed within the connector or within a second connector disposed on the distal end of the cable assembly. See the rejection of claim 1 citing McCutcheon.

On claim 25, Baker cites:
The oximetry cable assembly of claim 18, wherein the processor is programmed to process the digitized oximetry signal to determine a second physiological parameter in addition to the oximetry measurement. Baker, [0003], pulse rate of patient. 

On claim 26, Baker cites:


On claim 27, Baker and McCutcheon cites:
The oximetry cable assembly of claim 25, wherein the processor further transmits the second physiologic parameter a wireless communication link to the monitor.  See the rejection of claim 1 citing McCutcheon, [0015] wireless communications. 
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 18 (and thus, its dependent claims) have been carefully reviewed and found to be persuasive. The examiner reviewed the application de novo and agrees with applicant. The Al-Ali reference is about determining the status of a cable’s connection to a monitor and not regarding the conversion of analog oximeter signals to a digital format found in an aftermarket type cable. Furthermore, the examiner suggests that in cases where the applicant thinks the examiner may not be interpreting the claims in light of the reference in a proper manner, the applicant should initiate an interview with the examiner to better clarify the issue prior to advancing the prosecution further.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683